Citation Nr: 1748860	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral arthritis of the knees.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

After remanding for development, the Board denied the Veteran's claim in August 2016.  In July 2017, the Court of Appeals for Veterans Claims (Court) vacated that decision and remanded the Veteran's claim for compliance with a joint motion to remand (JMR). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral arthritis of the knees.  

The basis for the JMR was that during a December 2015 VA examination, the Veteran had reported that he began seeking treatment from medical providers approximately one year after separation from service.  The parties to the JMR concluded that this constituted a report of additional treatment records that had not previously been associated with the claims file, and that VA was required to provide the Veteran with authorization and consent to release information letters requesting that he either submit these records or provide VA authorization to obtain the identified records.  The Court noted that there was no evidence of any authorization and consent to release information letters that post-date the December 2015 VA examination, and the Court remanded this matter in order for VA to issue authorization and consent to release information letters requesting that the Veteran either submit or provide authorization for VA to obtain copies of the medical records identified in the December 2015 VA examination.  

It is noted that the Veteran has previously been informed of the need to submit any records that might assist with his appeal, and he has been represented throughout the course of his appeal, but his representatives have not submitted the records that are to be obtained, or called attention to them.  Nevertheless, the JMR is controlling, and this matter must be remanded in order to accomplish the required development.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he either submit copies of or provide VA authorization to obtain any additional treatment records that have not been previously associated with the claims file to include the treatment records that the Veteran identified during the December 2015 VA examination; specifically treatment records from medical providers that the Veteran claimed he first sought treatment from approximately one year after separation of service.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




